Citation Nr: 1243043	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-26 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for actinic keratosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran had active military service from June 1960 to June 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.   

In January 2010 the Board remanded in order for the Veteran to be sent a Statement of the Case (SOC) in compliance with Manlincon v. West, 12 Vet. App. 238 (1999).  The RO sent the Veteran an SOC in June 2010 and the Veteran filed a VA-9 Substantive Appeal in June 2010; thus, the issue of entitlement to service connection for actinic keratosis is now before the Board. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The Veteran did not exhibit actinic keratosis in service or within one year after discharge from service, and actinic keratosis is not otherwise shown to be associated with his active service.


CONCLUSION OF LAW

Actinic keratosis was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act (VCAA), codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created and are codified as amended at 38 C.F.R. § 3.159 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO sent the Veteran correspondence in November 2007.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The November 2007 letter also informed the Veteran of the criteria of the applicable disability ratings and effective date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim at this time.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's service treatment records, VA treatment reports, VA examinations, and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, and made reasonable efforts to obtain, all evidence that might be relevant to the issue on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2012).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he currently has actinic keratosis as a result of in-service sun exposure during basic training.  Also, he maintains that the sun damage made him loose his hair within the first four months of basic training.  The Board notes service connection for tinea versicolor was established by an August 1978 rating decision.

According to the service treatment records, the Veteran was seen in May 1961 for tinea versicolor, and in July 1963 for a rash that looked like pityriasis rosea.  The service treatment records also indicate that the Veteran was seen in September 1961 for swelling of the right upper neck; in December 1961 for laceration of the right middle finger; and in November 1962 for right knee surgery with follow-up surgery and physical therapy.  The May 1964 Report of Medical Examination for Separation revealed normal clinical evaluations of the head, face, neck, and scalp; skin, lymphatics; and identifying body marks, scars, tattoos.  In the Notes and Significant or Interval History Section (of the May 1964 report), the service department examiner listed that the Veteran had the following: mumps in childhood with no complications and sequelae; cramps in legs at night while in high school; wore glasses in second grade; injured his knee while on guard duty in 1962; tonsillectomy at the age of 12; and "Examinee denies any other significant medical or surgical history."

The Veteran was afforded a VA examination in October 2007; it was noted that the Veteran's actinic keratosis has been progressive since 12 years prior.  The VA examiner noted that biopsies of past skin lesions were in the claims file and that the lesions were removed in total and have not recurred.  The VA examiner diagnosed the Veteran with sun damage to the skin on the scalp and temple areas that resulted in solar elastosis, actinic keratosis, and basal cell carcinoma.  It was noted that the actinic keratoses are treated two or more times a year to percent skin cancer from forming in these areas.  The VA examiner stated that he reviewed the Veteran's service treatment records and there was no mention of sunburn; it was noted that in July 25, 1960, the Veteran was seen for an enlarged lymph node under the chin but there was no mention of the skin being abnormal at that time.  The VA examiner opined that it is less likely as not (less than 50/50 probability) that the Veteran's actinic keratosis was caused by or a result of sun exposure during his basic training.  It was noted that the scientific literature predominantly shows that single events such as an acute sunburn or repeated intermittent sunburn to an area of skin is not the cause of the skin conditions of actinic keratosis or solar elastosis; instead, the conditions of actinic keratosis and solar elastosis are related to accumulated lifetime sun exposure to an area of the skin.  The VA examiner stated that if the Veteran's report that his actinic keratosis is the result of a short period of sun exposure on his shaved head during boot camp there would be lesions on the entire scalp and not just in the areas of the scalp that is hairless; however, there was only actinic keratosis anterior to the hair and none under his hair.  The Veteran reported that he shaved his head in-service thus, during service the now hair covered areas were exposed as equally as the non hair exposed areas but on examination there were no actinic keratosis under his hair; the lesions were only in the non hair covered areas, which is predicted.  In addition, the VA examiner stated that the Veteran reported shaving his hair weekly during service and if the Veteran had blisters from the sun on his head the barber would not have shaved his head.  It was also noted that the Veteran had typical male pattern baldness and that he was not bald because of sun exposure.  

After a careful and considered review of record evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim.  First, the Board notes that at the October 2007 VA examination it was noted the Veteran's actinic keratosis began 12 years prior, that would make the onset around 1995, which is 30 years after the Veteran's discharge from military service.  This lengthy period without medical complaint can be considered evidence against a finding of continuity of symptomatology, and can weigh heavily against the claim. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

In addition, to the Veteran's lengthy period without medical complaint of actinic keratosis, the record evidence contains only one probative medical opinion and it is against the Veteran's claim.  Here, the Veteran maintains that he developed actinic keratosis due to sun exposure during basic training; specifically a 4-month period.  However, the VA examiner commented that actinic keratosis is the result of long term sun exposure, and not short term sun exposure.  The VA examiner explained that if the Veteran's actinic keratosis was the result of in-service sun exposure, he would have shown actinic keratosis, not only in the now sun exposed areas, but also in the hair covered areas since the Veteran reported he had no hair during service, either as a result of losing his hair or of having a shaved head.  Additionally, the VA examiner also explained that if the Veteran did have blisters during service, then the barber would not have been able to shave the Veteran's hair without causing the Veteran medical problems.  In this regard, the Board observes that the service treatment records reflect no physical profiles for longer hair.  Moreover, the while the Veteran stated that he lost his hair during service due to sun exposure, the VA examiner noted that the Veteran now has hair, even though some of it is balding.  Thus, the October 2007 VA examiner's opinion is supported by a rationale, is through and detailed, and is the only probative opinion of record.

In regards to the Veteran's testimony, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  First, the Veteran did not report actinic keratosis to his medical care providers during service, at separation, or for years thereafter.  Furthermore, it is pertinent to note that the Veteran never gave his medical care providers a history of having actinic keratosis either since service or due to service.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

In light of evidence as noted above, the Board has to question the credibility of the Veteran's contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's lay statements, while competent, are neither credible nor more probative, this lay evidence shows that the Veteran only reported that his actinic keratosis was due to service after filing his claim for service connection.  Furthermore, the May 1964 Report of Medical Examination reveals that he denied any other significant medical or surgical history, other than what was listed, which is in direct conflict with the Veteran's post-service statements made in March 2012 that his actinic keratosis began during service.  In addition, the Veteran stated in March 2012 that he was threatened with a court martial if he sought medical care for his lesions on his scalp; however, the Veteran's service treatment records clearly reflect that he presented for and received treatment for various other ailments throughout his military service.  As such, the Veteran's recent lay assertions lack credibility, because they are contradicted by the objective medical findings contained in the service treatment records and by the indications from the Veteran during service.  

Accordingly, the probative value of the Veteran's recent lay statements in 2012 of continuous symptoms or treatment since service, are of lesser value than, and outweighed by the service department records, including the 1964 service separation examination, and the opinion of the VA examiner in 2007.

Thus, service connection for actinic keratosis is not warranted.


ORDER

Service connection for actinic keratosis is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


